Citation Nr: 1217774	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He also has unverified reserve service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Montgomery, Alabama RO has jurisdiction in this case.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The record reflects that he has also been diagnosed with depression.  In light of the U.S. Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized this issue as stated on the title page.  The Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded the instant claim in September 2011 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diagnosed PTSD is unrelated to active duty service.  

2.  An acquired psychiatric disorder, separate from PTSD, such as diagnosed depression was not shown in service, or for many years thereafter, and is otherwise unrelated to active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a May 2006 letter.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, and pertinent VA treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, and VA treatment records, with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent a VA examination in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Veteran was offered an opportunity to provide hearing testimony on behalf of his claim.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran contends that he currently suffers from an acquired psychiatric disorder that has resulted from his experiences in service.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§  1110, 1131.  To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011). 

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f) , were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843 -39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f)  were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.   Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case. 

This regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  
38 C.F.R. § 3.304(f)(3). 

The Veteran maintains that he warrants service connection for PTSD based upon his experiences while serving on active duty.  He states that while in service, in 1964 or 1965, a fellow serviceman in his unit, name unknown, from Opakalia, Alabama, drowned, and he was called to identify the body.  He also claimed another stressor in service indicating that while on active duty, he was selected to support the Civil Rights march from Selma to Montgomery, Alabama, and that he was given blank ammunition while white servicemen were given live ammunition.  He also asserts that he has become isolated from his family and that the murder of his brother has had an effect on his mind.  The Veteran's DD Form-214 shows that his Military Occupational Specialty was light truck driver.  He is not shown to have served during combat at any time during his service and he had no foreign service, nor does the Veteran so assert.  He has been diagnosed with PTSD.  

VA outpatient treatment records from March 2007 to February 2008 were associated with the claims folder.  These records show that in March 2007, the Veteran was referred by his physician for a psychiatric evaluation due to depressed feelings since 1990 when his younger brother was murdered in front of him.  Since that time, his depression had worsened, and he had stopped working.  He was having nightmares and flashbacks regarding his brother's murder.  He also had a 40 year history of drinking and had recently begun drinking heavily.  At the time, he reported that he had a drinking under the influence (DUI) charge in January 2007.  He was prescribed Citalopram for 6 weeks and stated that it helped very little because he felt the same.  The diagnosis was PTSD, depressive disorder, not otherwise specified.  He was referred for alcohol treatment and PTSD therapy.  During this period, he also indicated in July 2007, that his traumatic experience was the death of his brother in 1990, and his friend in 1964.  

In September 2011, a statement was received from the Veteran's granddaughter in support of his claim.  She indicated, in pertinent part, that the Veteran suffered from mood swings, depression, and he had trust issues.  She stated that he was on medication for his symptoms, but it did not seem to help.  She also related that he was drinking alcohol and that his behavior made it difficult for her to stay with him.  

In November 2011, the Veteran's stressor statement - regarding his support work during the Selma to Montgomery, Alabama march, and that he had to identify the body of a fellow serviceman that had drowned while he was on active duty - was submitted to the Joint Service Records Research Center (JSRRC).  In January 2012, Verification the Appeals Management Center (AMC) issues a Formal Finding of Insufficient Stressor indicating that the JSRRC could not corroborate the Veteran's stressors as they were lacking in sufficient specificity.  The record indicates that a request was sent to the Veteran for additional information in December 2011, but with no response received from the Veteran.  

In February 2012, the Veteran underwent a VA mental disorders examination.  The Veteran was diagnosed with PTSD, depressive disorder, not otherwise specified (NOS), and alcohol dependence.  His current global assessment of functioning (GAF) was 58.  It was noted that the Veteran had more than one mental disorder diagnosed, but it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner stated that the Veteran's reexperience symptoms were due to PTSD, but his other symptoms could not be fully differentiated as each diagnoses exacerbated the other and they were intertwined.  The examiner stated that the Veteran drank to reduce the PTSD and depressive symptoms, however, the alcohol increased the depression.  The problems with sleep irritability, concentration, and isolation were due to a combination of the disorders.  The examiner also indicated that the Veteran's mental diagnoses had occupational and social impairment with reduced reliability and productivity.  It was also noted that the Veteran's wife of 45 years had passed away in 2010.  He denied any behavioral problems prior to entering service.  He served in the Army from 1963 to 1965.  His MOS was light truck driver.  He never served in a combat zone.  After service, he was employed as a truck driver until he retired in 2003.  He served in the Army Reserve and retired in 1988.  He was treated on and off for mental health issues since 2007.  He was diagnosed with depression, PTSD (non military) and alcohol dependence.  He was prescribed Citalopram but had not had it refilled since October 2011.  He was arrested for a DUI in 2004.  He related that he started drinking in his 20's and began drinking heavily after the murder of his brother in 1990.  He related that he had tried to stop on a few occasions, but he stated that it relaxed him.  He reportedly drank 1/2 pint to 1 pint of whiskey daily.  He denied the use of street drugs.  He also reported the death of his wife in 2010, the foreclosure of his home, and that he was hit in the head and robbed in January 2012.  The Veteran's reported stressor to the examiner was that his brother was shot and killed in front of him in 1990.  This was the only stressor noted.  The symptoms that applied to his diagnoses were depressed mood, anxiety, mild memory loss, and disturbance of motivation and mood.  He related that he went to sleep when he felt depressed and tried to sleep off the depression.  He thought about his wife and his brother.  He cried at times.  He had bad dreams about falling over a cliff or somebody chasing him.  He stated that he kept himself isolated.  There was so much going on and he stated that he was jumpy and unable to handle noise.  He did not trust people because he did not know who was going to hurt him.  He reported having a variable appetite.  The examiner opined that the Veteran's depression and PTSD did not have onset in service and was not related to the Veteran's service.  The Veteran's PTSD was not the result of an inservice stressor.  His PTSD was caused by witnessing the murder of his brother and recently exacerbated when he was robbed.  According to the examiner, his depression was due to a combination of the murder of his brother, the death of his wife, alcohol dependence, health problems, and financial problems.  

In order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question.  As to PTSD, the diagnosis must be rendered in accordance with DSM-IV because service connection cannot be established without a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran has been diagnosed with PTSD.  However, he has not been diagnosed with PTSD establishing a link between current symptoms and an in-service stressor, nor is there credible supporting evidence that the claimed in-service stressor occurred.  The Veteran underwent a VA examination in February 2012 which indicated the diagnosis of PTSD.  However, the examiner stated that the necessary stressor to establish the diagnosis of PTSD was not based upon an inservice stressor, but was based upon him witnessing the murder of his brother in 1990.  The Veteran had presented two in-service stressors; however, as was indicated earlier in the AMC's Formal Finding the claimed stressors could not be corroborated by the JSRRC as they were lacking in sufficient specificity.  Since the Veteran's diagnosis of PTSD was made based on a stressor not related to service but to his brother's death, and there has been no corroboration that an in-service stressor that could be related to a diagnosis of PTSD was ever made, service connection for that disorder is not warranted.  

In making such determinations, the Board has also considered the Veteran's assertion that he suffers from PTSD based upon an inservice stressor.  The Veteran is certainly competent to report symptoms as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, the determination of whether the Veteran's symptoms related to service give rise to a diagnosis of PTSD is beyond his ability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, as discussed above, a medical professional opined that the evidence of record showed that his PTSD diagnosis was made based on a stressor not related to service.  The Board attaches the greater probative weight to the clinical findings of the February 2012 VA examiner rather than to the Veteran's statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, although the Veteran has given claimed inservice stressors in support of his claim for PTSD, he did not mention those stressor at his February 2012 examination.  At that examination, he attributed his PTSD symptoms to the murder of his brother in 1990 and the examiner stated that those very symptoms were exacerbated after he was hit in the head and robbed in January 2012.  In sum, the evidence of record does not show a diagnosis of PTSD related to an inservice stressor.  Accordingly, the appeal as to PTSD is denied.  

The Board additionally observes that, although the Veteran is claiming entitlement to service connection for PTSD, records in the claims file indicate that he has been diagnosed with depression.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Court noted that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Id. at 6-7.

Service treatment records do not reflect any findings, treatment, or diagnoses of psychiatric symptomatology.  The separation examination of November 1965 showed a normal psychiatric evaluation.  There is also no evidence of complaints, treatment, or diagnosis of depression for many years post-service.  The Veteran does not contend otherwise.  The Board notes that it may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  There is also no competent or credible lay or medical evidence linking either the Veteran's depression to his active service or any event related thereto.  Again, while the Veteran is competent to relate his symptoms, the determination of whether or not his depression is related to his service is a question requiring an expert medical opinion.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent and credible evidence does not attribute the Veteran's depression to service.  No medical professional has established a relationship between this disorder and active duty.  There is no medical evidence of record, and the Veteran has not indicated that any physician has associated, his depression to his active service.  Specifically, the only psychiatric examination of record performed in February 2012, has indicated that the Veteran's depression is due to a combination of the murder of his brother, the death of his wife, alcohol dependence, health problems, and financial problems, none of which are associated with his active duty service.   

As the competent evidence of record does not show that the Veteran's depression is related to service, the preponderance of the evidence is against the claims and the benefit-of-the- doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


